NUMBER 13-21-00336-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DAVID EUGENE WHITE,                                                       Appellant,

                                             v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 453rd District Court
                         of Hays County, Texas.


                                     ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      This cause is before the Court on its motion. It is the Court’s understanding that

appellant David Eugene White is deceased.

      On October 25, 2022, we requested that Aaron Seymour, counsel for White,

provide this Court with the status of the motion to permanently abate and accompanying
certificate of death within seven (7) days. See TEX. R. APP. P. 7.1(a)(2) (“If the appellant

in a criminal case dies after an appeal is perfected but before the appellate court issues

the mandate, the appeal will be permanently abated.”). More than seven (7) days have

elapsed since this request, and we have received no response from Seymour.

       We hereby ORDER both Seymour and Kathleen Arnold, counsel for the State of

Texas in this case, to file a motion to permanently abate and a copy of White’s certificate

of death, or a status with a reason for the inability to comply, with this Court by Monday,

December 5, 2022. If either attorney satisfies this order prior to December 5, 2022, the

other attorney shall be relieved of their obligation to file said motion and certificate. The

failure to comply with this order will result in referral to the Court for further proceedings.



                                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
9th day of November, 2022.




                                               2